Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1-12 are pending. Claims 1-3, 5-7 and 9-11 are amended.

Response to Arguments
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered and are persuasive. The claims overcome the 101 rejection by applying the use of machine learning to determine a likelihood of payment acceptance.
	The 112 rejection of claims 1-4 is withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
	The independent claims recite the determination of a payment amount acceptable to the provider using a machine learning algorithm however, the specification does not support determining a payment amount acceptable to the provider using a machine learning algorithm. The specification supports determining the likelihood of payment acceptance b the provider using a machine learning algorithm but the determination of the payment is not done with machine learning.

The closest prior art is:
Walker – 7,689,468 - Purchasing, redemption and settlement systems and methods 
  			wherein a buyer takes possession at a retailer of a product 					purchased using a communication network
Description Paragraph - DETX (122): 
    According to an embodiment of the present invention, each participating 
retailer establishes "settlement prices" for those products it will exchange 
for vouchers.  The settlement price is the amount that the purchasing system 
must provide to the retailer in exchange for honoring a voucher.  A retailer 
may set the settlement price below, at or above the product's retail price.  
The retailer may, for example, set the settlement price below the retail price 
for a give product to increase the likelihood of the purchasing system 
accepting a buyer's offer for the product and arranging for the buyer to take 

for the retailer (i.e., the buyers who come to the store to redeem vouchers).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694